SIDLEY AUSTIN llp NEW YORK, NY 10019 (212) 839 5300 (212) BEIJING BRUSSELS CHICAGO DALLAS FRANKFURT GENEVA HONG KONG LONDON LOS ANGELES NEW YORK PALO ALTO SAN FRANCISCO SHANGHAI SINGAPORE SYDNEY TOKYO WASHINGTON, D.C. FOUNDED 1866 June 9, 2011 Division of Investment Management Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: Japan Smaller Capitalization Fund, Inc. Pre- Effective Amendment No. 1 to the Registration Statement on Form N-2 (File Nos. 333-172676 and 811-05992) Ladies and Gentlemen: On behalf of Japan Smaller Capitalization Fund, Inc. (the “Fund”), transmitted herewith for filing with the Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933 (the “Securities Act”) and the Investment Company Act of 1940 (the “Investment Company Act”) is an amendment to the Fund’s initial registration statement on Form N-2 (the “Registration Statement”), including the exhibits thereto, which amendment constitutes Pre-Effective Amendment No. 1 to the Registration Statement under the Securities Act and Amendment No. 13 to the Registration Statement under the Investment Company Act (the “Amendment”). The comments set forth below were provided by the Commission’s staff to us as representatives of the Fund by a letter dated March 22, 2011 (the “Comments”).We have discussed the Comments with representatives of the Fund.The Amendment is being filed in order to incorporate disclosure addressing the Comments and to make certain updating revisions.Unless otherwise indicated, defined terms used herein have the meaning set forth in the prospectus contained within the Amendment. Prospectus Cover Page 1. Comment:The third sentence of the first paragraph states that “[t]he Rights entitle the holders to purchase one new share of Common Stock for every [] Sidley Austin LLP is a limited liability partnership practicing in affiliation with other Sidley Austin partnerships June 9, 2011
